Citation Nr: 1610833	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-10 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1960 to June 1964.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that rating decision, the RO granted service connection for left ear hearing loss and tinnitus; and, denied service connection for a right ear hearing loss disability.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In a written statement received in February 2016, prior to promulgation of a decision in the appeal, the Veteran requested to withdraw from appellate status the issue of entitlement to service connection for a right ear hearing loss disability.  


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal have been met; and as such, the Board does not currently have appellate jurisdiction to decide the issue of entitlement to service connection for a right ear hearing loss disability.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Veteran submitted a written statement in February 2016 requesting to withdraw his appeal.  The only issue in appellate status and before the Board at that time was entitlement to service connection for a right ear hearing loss disability.  

In light of the foregoing, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


